Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Third Judicial Department by order of the Supreme Court at Special Term,- entered in Albany County) to review a determination of the City Manager of the City of Troy, New York, which dismissed petitioner from his position of Chief Building Inspector for the City of Troy, New York. Petitioner was found guilty of charges of (1) failure to enforce building code; (2) insubordination; and (3) -dereliction and unsatisfactory performance of duty, after a hearing. He was dismissed from his employment with the City of Troy. In this proceeding he seeks reinstatement and back pay from the date of his suspension prior to the hearing upon the grounds that the hearing officer should have disqualified himself since, as Corporation Counsel of the City of Troy, he was an appointee of the respondent; that the determination of dismissal was not supported by substantial evidence in the record of the hearing; and even if the charges could be substantiated, the penalty imposed was too severe and an abuse of discretion. The designation of the Corporation Counsel as hearing officer was proper and in accordance with statutory provisions (Civil Service Law, § 75, subd. 2; Matter of La Mere v. De Santis, 37 A D 2d 788). There is no indication that the hearing officer was possessed with any vital information concerning the charges against petitioner that would require Mm to disqualify himself, and the record supports the conclusion that petitioner was treated in a fair and impartial manner (Matter of Cross v. Pearsall, 29 A D 2d 553; Matter of Waters v. McGinnis, 29 A D 2d 969). There is substantial evidence to sustain the finding of guilt on each of the three charges as made by the trier of the facts (Matter of Stork Rest. v. Boland, 282 N. Y. 256). Determination confirmed, -and petition dismissed, without costs. Staley, Jr., J. P., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.